Order reversed on the facts, with ten dollars costs and disbursements, and application denied, with ten dollars costs. Under our authority to pass upon the question which is before us, under subdivision 6 of section 20 of the Surrogate’s Court Act, as if an original application were made to this court (Surr. Ct. Act, § 309), we have reached the conclusion that a sufficient showing has not been made to warrant the vacating of the decree of probate entered on October 10, 1929. All concur. Present — Crouch, Taylor, Edgeomb, Thompson and Crosby, JJ.